UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6084


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GERALD NOBLE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:95-cr-00488-JFA-5)


Submitted:    May 21, 2009                    Decided:   May 28, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Noble, Appellant Pro Se. Sean Kittrell, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gerald     Noble    appeals        the    district    court’s      order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.           See United States v. Noble, No.

3:95-cr-00488-JFA-5 (D.S.C. Jan. 5, 2009).                    We dispense with

oral   argument     because    the    facts    and    legal     contentions    are

adequately    presented   in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2